









Exhibit 10.16
NUANCE COMMUNICATIONS, INC.
AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment (the “Amendment”) amends the Employment Agreement that was
entered into by and between Mark Benjamin (“Executive”) and Nuance
Communications, Inc., a Delaware corporation (the “Company”) as of March 19,
2018 (the “Employment Agreement), as follows:
1.
Change of Control. Section 7(c) of the Employment Agreement is hereby amended
and restated in its entirety as follows:

“Vesting of Performance-Based Equity Awards. Upon a Change of Control, a number
of Executive’s then-outstanding performance-based restricted stock units granted
under the Plan (or any successor thereto) that are subject to financial and/or
operational metric performance goals for the fiscal year or other performance
period in which the Change of Control occurs will become eligible for time-based
vesting based upon the performance goals being deemed achieved at 100% of
targeted performance (the ‘Eligible Shares’). Following the Change of Control,
the original time-based vesting schedule for the Eligible Shares, if any, will
cease to apply and the Eligible Shares will instead vest on the last day of the
performance period in which the Change of Control occurs unless a shorter
vesting period is provided in the operative agreements relating to such award,
subject to Executive’s remaining a Service Provider (as defined in the Plan)
through such date, or, if earlier, upon Executive’s termination by the Company
or its successor other than for Cause or upon Executive’s resignation with Good
Reason. Upon a Change of Control, Executive’s then-outstanding performance-based
restricted stock units granted under the Plan (or any successor thereto) that
are subject to relative total shareholder return performance goals will become
eligible for time-based vesting based on the number of shares that would vest
based on actual performance determined as of the Change of Control (the
‘Eligible TSR Shares’). Following the Change of Control, the Eligible TSR Shares
shall vest on the last day of the performance period, subject to Executive’s
remaining a Service Provider (as defined in the Plan) through such date, or, if
earlier, upon Executive’s termination by the Company or its successor other than
for Cause or upon Executive’s resignation for Good Reason.”
2.
Death and Disability. Section 7(e)(iii) of the Employment Agreement is hereby
amended and restated in its entirety as follows:

“Performance-Based Equity Awards. With respect to Executive’s initial PSU award
referenced in Section 4(e)(ii) above, and only if termination occurs before the
end of the applicable performance period, the initial PSU award shall become
vested as to the greater of (i) the target number of shares subject to the
initial PSU award or (ii) a prorated number of shares determined by shortening
the three-year performance period to the date immediately prior to the date of
termination and determining the extent the performance goal has been achieved as
of such date, prorated based on the percentage of the three-year performance
period completed prior to the termination of employment, in any case, subject to
Executive’s compliance with Section 8 and the other provisions of this
Agreement. With respect to any other performance-based restricted stock units
granted to Executive under the Plan, if termination occurs before the end of the
applicable performance period, the performance-based restricted stock units
shall become vested as to the target number of shares subject to the award,
subject to Executive’s compliance with Section 8 and the other provisions of
this Agreement. If termination of employment occurs following the end of the
performance period, but prior to payment of any earned award, the earned award
shall be paid to Executive (or his estate) when otherwise due to be paid.”
3.
Construction. Except as specifically provided in this Amendment, the Employment
Agreement will remain in full force and effect in accordance with its terms. To
the extent a conflict arises between the terms of the Employment Agreement and
this Amendment, the terms of this Amendment shall control.

4.
Entire Agreement. The Employment Agreement, as amended by this Amendment,
embodies the entire agreement and understanding between the parties hereto and
supersedes all prior agreements and understandings relating to the subject
matter hereof. No agreements or representations, oral or






--------------------------------------------------------------------------------





otherwise, express or implied, with respect to the subject matter hereof have
been made by either party that are not expressly set forth in the Employment
Agreement and this Amendment.
5.
Counterparts. This Amendment may be executed in several original or digital
(PDF) counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.

[Signature Page to Follow]
IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
COMPANY    NUANCE COMMUNICATIONS, INC.
By: /s/ Wendy Cassity         
Title:    EVP & Chief Legal Officer
Date: November 17, 2020


EXECUTIVE    By:    
By: /s/ Mark Benjamin         
Date: November 17, 2020





